DETAILED ACTION
This Office Action is in response to the communication filed on 11/19/2021. 
The objections to the drawings have been withdrawn because the newly submitted replacement sheets of the drawings have been accepted.
The rejections of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims.
Examiner notes that the limitations "a message handler device configured to…" and "an analysis device configured to…" as recited in claims 1 and 14 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the limitations use a generic placeholder "a message handler device" and "an analysis device" coupled with functional language without reciting sufficient structure to achieve the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. Thus, claims 1 and 14 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "a trusted receiver device configured to receive a communication directed to a known trusted receiver address, wherein each known trusted receiver address is provided in a communication field intended to be invisible to unauthorized recipients, and each known trusted receiver address is known to the trusted receiver device…an analysis device configured to analyze the communication based on contents of the communication and the thumbprint and determine whether the communication is a verified communication or an unverified communication…wherein the system transmits each verified communication to a sender and an indented recipient" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "receiving at a system a communication comprising a known trusted receiver address known to the system and identifying a sender in a predetermined field in the communication, wherein the known 
Regarding independent claim 14: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 14: "a trusted receiver device configured to receive a communication directed to a known trusted receiver address, wherein each known trusted receiver address is provided in a communication field intended to be nonviewable by unauthorized recipients, and each known trusted receiver address is known to the trusted receiver device…an analysis device configured to analyze the communication based on the communication and the thumbprint and determine whether the communication is a verified communication or an unverified communication…wherein the system is configured to transmit each verified communication to a sender and an intended recipient" in combination with other limitations as a whole and in the context recited in claim 14.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMIE C. LIN/           Primary Examiner, Art Unit 2436